Title: From John Adams to the President of Congress, 26 June 1781
From: Adams, John
To: President of Congress,Huntington, Samuel



Duplicate
Sir
Amsterdam June 26th. 1781

The Rubicon is passed. A step has been at last taken by the Regency of Amsterdam, which must decide the fate of the Republick.
The City of Amsterdam, finding that their proposition of the 18th. of last month was not sufficient to change the conduct of administration, have ventured on another maneuvre. On the 8th. of this month, as soon as the States of Holland were seperated, two Burgomasters of Amsterdam, Mr. Temminck and Mr. Rendorp, accompanied with Mr. Visser, Pensionary of the City, demanded an Audience of the Prince Stadholder, who granted it at his House in the Grove. In this Audience, they made to the Prince by word of mouth a Representation, which they repeated in a Memorial sent on the 14th. to the Councillor Pensionary of the Province, the substance of which is as follows. The Gentlemen of Amsterdam said.
That their proposition of the 18th. of May last, founded perhaps upon former Examples, did not result from any Suspicions with regard to the good dispositions and intentions of his most Serene Highness, which they had no reason to distrust, although the Regency of the City of Amsterdam had learned with the most sensible grief, that evil minded persons had endeavoured to insinuate the contrary to his most Serene Highness; but that their distrust fell solely upon him, whose influence over the mind of his most Serene Highness was held for the most immediate Cause of the Sloth and Weakness in the Administration of affairs; which, as they could not but be extremely prejudicial to the well being of the Public, they had a long time expected, but in vain, that the dangerous Circumstances, in which the Republick found itself involved, would have in the end given rise to serious deliberations upon the means, which We ought to employ in their order and with more vigour: but that these hopes had hitherto been fruitless; and, that as the Question now in agitation was concerning the safety of their dear Country, of her dear bought liberty, of that of his most Serene Highness and his House, in one word, of every thing which is dear to the Inhabitants of the Republick, the Regency of Amsterdam had judged: that they ought not any longer to render themselves guilty by their silence of a neglect of their duty; but that, altho’ with regret, they see themselves obliged to take this step, and to represent to his Highness with all due respect, but at the same time with all that frankness and freedom, which the importance of the affair requires, and to declare to him openly, that according to the general opinion, the Field Marshal the Duke Louis of Brunswick Wolfenbuttel is held for the primary Cause of the miserable and defective State, in which this Country finds itself in regard to its defence; of all the negligence of Duty which has taken place respecting this subject, and of all the perverse measures which have been taken for a long time, with all the fatal Consequences which have proceeded from them; and that they could assure his Highness, that the hatred and aversion of the Nation for the person and the administration of the Duke were arisen to such an height, that there was reason to apprehend from them events the most melancholy and the most disagreable for the public prosperity and the general tranquility: that there was no doubt that the same Assertion had been made to his Highness from other quarters; but that in case this had not been, it ought to be attributed solely to the fear of the effects of the resentment of the Duke, which at the same time they dared appeal in this respect, with the firmest confidence, to the Testimony of all the Members of Government, Gentlemen of honour and frankness, that his Serene Highness would interrogate upon this Subject, after having assured them of the necessary liberty of speaking without reserve, and after having exhorted them to tell him the truth according to their duty and their conscience: that the Regents of Amsterdam had learned more than once with grief, that the Councillor Pensionary of the Province had complained, in presence of divers members of the Regency of Holland, of the misunderstanding which took place between him the Councillor Pensionary and the Duke, as also of the influence which the Duke has upon the Spirit of his Highness, and by which his efforts for the good of the Country had often been rendered fruitless: that this discord, and this difference of views and sentiments, between the principal Councillor of his Serene Highness and the first minister of this Province, might not only have Consequences the most prejudicial, but that it furnished also a motive sufficient to make the strongest instances, to the end to remove the source of this distrust and discord, while that, without the previous re-establishment of confidence and unanimity, there remained no longer any means of saving the Republick: that nothing was more necessary for the well being of the illustrious House of his Highness, to maintain his authority, to preserve to him the Esteem and the Attachment of the Nation, and for his own Reputation with the neighbouring Powers, since they could assure, and they ought to advertise his Highness, that it is possible he may become one day the object of the indifference and distrust of the Public, instead of being and continuing always the worthy object of the love and esteem of the People and the Regencies, as they made the sincerest wishes that his Highness and his illustrious Posterity might constantly enjoy them, considering that thereon depended in a great measure the conservation of the well being of their dear Country, and of the House of Orange.
That altho’ they knew very well, that the Members of the Sovereignty have always a Right, and that their duty requires them even to expose their Sentiments to his Highness and their Co Regents, concerning the state and administration of public affairs, they should however have more voluntarily spared the present measure, if there had been only the smallest hope of amendment, or alteration; but that from the aforesaid reasons they dared not longer flatter themselves, and that the necessity having arisen to the highest point, it appeared that there was no other part to take but to lay open in this manner to his Highness the real Situation of affairs, praying him most earnestly to take it into serious consideration, and no longer to hearken to the Councils and Insinuations of a Man, upon whom the hatred of the great and the little was accumulated: and whom they regard as a Stranger, not having a sufficient knowledge of our form of Government, and not having a sincere Affection for the Republick: that the Regents of Amsterdam were very far from desiring to accuse this Nobleman of that of which however he was too publickly charged, or to consider as well founded the suspicions of an excessive attachment to the Court of London, of bad faith, and of corruption; that they assure themselves, that a Person of so illustrious a Birth and so high rank is incapable of such baseness; but that they judge, that the unfortunate Ideas which have been unhappily concieved with regard to him, and which have caused a general distrust, have rendered him absolutely useless and hurtful to the service of the Country and of his Highness: that thus it was convenient to dismiss him from the direction of affairs, from the Person and Court of his Highness, as being a perpetual obstacle to the re establishment of that good harmony so highly necessary between his Highness and the principal members of the State, while the continuation of his Residence would but too much occasion the distrust concieved of his Councils to fall, whether with or without reason, upon the Person and the administration of his Highness himself.
That these representations did not proceed from a principle of personal hatred or private rancour against the Duke, who, in former times, has had reason to value himself on the benevolence and real proofs of the affection of the Regency of Amsterdam: but that they ought to protest before God, and the World, that the conservation of their Country, and of the illustrious House of his Highness, and the desire to prevent their approaching ruin, had been the only motives of these representations: that they had seen themselves obliged to them, both in quality of Citizens of the Country, and as an integral Member of its sovereign Assembly, to the end, to make by this step one last effort, and to furnish yet perhaps in time a means of saving, under the blessing of the Almighty, the vessel of the State from the most imminent dangers, and conduct it to a good Port, or at least in every Case to acquit themselves of their duty, and to satisfy their Consciences, and to place themselves in safety from all reproach from the present age and from Posterity.
To this representation, the Duke has made an answer to their high mightinesses, in which he demands an Enquiry and a Vindication of his honour, as dearer to him than his life. This answer will be transmitted as soon as possible. The transaction will form a Crisis, but what will be the result of this or any other measure taken in this Country, I cannot pretend to foretell.

I have the honour to be, with the greatest Respect, Sir, your most obedient and most humble Servant
John Adams

